Stanard, J.
delivered the opinion of the Court.
The Court is of opinion, that the special verdict in this case is defective in this, that while it finds that the note of Zane was endorsed by the payee to Stivers, under whom the plaintiffs in error claim, it does not find whether or no such endorsement by the payee to Stivers was for value, and if for value, whether or no, at the time of such endorsement, Stivers had notice of any matter that rendered the said note invalid as between Zane th^*maker, and Johnson the payee and endorser thereof; and that the said judgment is erroneous for the defect aforesaid in the special verdict.
Therefore it is considered that the judgment be reversed and annulled, and the special verdict set aside ; and that the defendant in error pay to the plaintiffs in error the costs by them expended in the prosecution of their writ of supersedeas in this Court. And the cause is remanded to the said Circuit Superior Court for a new trial to be had therein, on which should the jury find a special verdict, they shall therein respond to the enquiries indicated by the above specification of defect in that heretofore found.